.Norton, J.,
conquering. — I concur in reversing the judgment in this case on the sole ground that the court refused the request made by defendant that the jury should be furnished with the instructions when they retired tó consider of their verdict. The law requires the *262court to give instructions in writing, and the purpose in giving them was to enable the jury to apply the law to the facts in evidence. For the court to give instructions and thus light a candle for the guidance of the jury, and then by refusing to let them have the full benefit of it when they retire for deliberation, by blowing it out and leaving them to grope in the dark, cannot be maintained either by reason or authority.